FILED
                             NOT FOR PUBLICATION                            MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MEYBEL ROCIO MOREIRA,                            No. 07-74843

               Petitioner,                       Agency No. A097-318-846

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Meybel Rocio Moreira, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny in part and grant in part the petition for review, and we

remand.

      Substantial evidence supports the agency’s denial of Moreira’s CAT claim

because she failed to establish it is more likely than not she would be tortured if

returned to El Salvador. See id. at 1073. Thus, we deny the petition for review as

to Moreira’s CAT claim.

      In denying Moreira’s asylum and withholding of removal claims, the agency

found she failed to establish past persecution or a fear of future persecution on

account of a protected ground. When the IJ and BIA issued their decisions in this

case, they did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), and

Perdomo v. Holder, 611 F.3d 662 (9th Cir. 2010), or the BIA’s decisions in Matter

of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand Moreira’s asylum and withholding of

removal claims to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do


                                           2                                    07-74843
not reach Moreira’s remaining challenges to the agency’s denial of asylum and

withholding of removal.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                07-74843